DETAILED ACTION
This Office Action is in response to Applicants application filing on January 7, 2021.  Claim(s)1-20 is/are currently pending in the instant application.  The application claims priority to U.S. provisional application 62/963,899 with a filing date of January 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 04/23/2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  The claims do not have a proper dependency.  The language of claim 7 states “the system of claim,”.  It is not known which previous system claim it is supposed to depend on.  The same goes for claim 17 which is also missing the claim dependency.  Appropriate correction is required.

Drawings
The drawings are objected to because the specification discloses “as shown in Fig. 1, a processor 105 connects with a computer readable medium”.  The Examiner does not find a reference number 105 in the Figure.  Additionally, the disclosure states that the processor connects to a computer readable medium containing a computer program.  This is also missing from the Figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "105" and "106" have both been used to designate AI processor in Figure 2.  The specification indicates that Artificial Intelligence processor is reference number 106.  Further, there is an unlabeled processor next to ERP 108.  Additionally, system block diagram 200 in Fig. 2 does not have a label for “Wts accum” which does not appear in the specification.  One without ordinary skill in the art would not understand that this block appears to be a measure of accumulated weights of the components. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for tracking, recording, and monitoring work processes which is itself a process. (Step 1: YES).

The Examiner has identified independent method Claim 11 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1.  Claim 11 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
reading on a processor, a plurality of sensors at workstation for monitoring signatures of a process flow of an assembly; and determining a progress of the process workflow for the from the plurality of signatures.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Monitoring a process flow of an assembly and determining progress recites concepts performed in the human mind.  But for the “processor” and “sensors” language, the claim encompasses a person monitoring the process flow of an assembly to determine which steps have been performed which can be done of his/her mind.  The mere nominal recitation of a generic processor (computer) does not take the claim out of the mental processes grouping If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. The use of “sensors” is mere data collection using elements for their intended purpose in evaluation of the process. Accordingly, the claim recites an abstract idea.  The system for monitoring an assembly in Claim 1 is just applying generic computer components to the recited abstract limitations.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor in communication with a computer readable medium (Claim1) and/or a processor (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s summary about implantation using general purpose or special purpose computing devices [The AMES tracks a manufacturing process made up of a series of manufacturing steps at workstations, using equipment signatures to determine which step of a manufacturing process is in progress in a manufacturing plant having at a workstation for manufacturing. In a particular illustrative embodiment of the invention a system and method are disclosed for as an AMES for augmenting and automating an ERP (enterprise resource planning) system with artificial intelligence in a processor to monitor the progress]and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 1 references a “a processor in data communication with a computer readable medium”.  It is noted that the computer-readable media discussed in the specification are broad enough to include “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).  Dependent claims 2-10 are rejected as dependents of claim 1. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laughlin at al. U.S. Patent 9,904,356 B2 (hereafter Laughlin).
Regarding claim 1, the system comprising: a processor in data communication with a computer readable medium (col. 22, lines 9-11, a processor connected to a memory (e.g., storage device)), 
wherein the computer readable medium contains a computer program stored thereon (col. 21, lines 56-61); 
a workstation monitored by the processor (col. 2, lines 1-8); 
a plurality of sensors at the workstation for monitoring signatures of a process flow of an assembly, wherein the computer program determines a progress of the process workflow for the from the plurality of signatures (col. 2, lines 21-51).

Regarding claim 2, the system further comprising: an energy monitoring device for determining an energy profile data signature for an equipment indicating the progress of the workflow at the workstation, wherein the energy monitoring device is a power meter for determining a power signature (col. 2, lines 23-31).

Regarding claim 3. The system of claim 1, the system further comprising: an acoustic monitoring device for determining an acoustic profile data signature indicating the progress of the workflow at the workstation, wherein the acoustic monitoring device is a microphone (col. 17, lines 21-42).

Regarding claim 4, the system further comprising: a monitoring device for determining when a human worker is present at the workstation, wherein the thermal monitoring device is an infrared camera (col. 4-5, lines 66-22).

Regarding claim 7, wherein the computer program reports the progress of the workflow to an enterprise resource planning system (col. 19 , lines 48-59).

Regarding claim 8, wherein the processor reads the energy profile data signature, the acoustic profile data signature, the human work present to determine the progress of the process workflow. (col. 19, lines 27-47)
Regarding claim 10, wherein time signatures are gathered for all signatures and used by the processor to determine when a process step is started, when a process step is completed and what point within a process step is currently being processed (col. 20, lines 25-36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin at al. U.S. Patent 9,904,356 B2 (hereafter Laughlin) in view of Reed et al. U.S. Patent 7,561,937 B2 (hereafter Reed)
Regarding claim 5, Laughlin discloses that of claim 1 but fails to disclose the determination of weight for the assembly.
Reed discloses a weighing station including a scale for weighing each part as the first enter the system and compare the actual weight of the selected part with the recorded weight of the same part.  The system can ensure the weight of the part matches the parget weight previously identified within acceptable error of the identified weight, the automated system will proceed with processing the part based on the work order associated with the particular part (Reed; col. 10, lines 36-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the monitoring process as disclosed by Laughlin with the scale and part weighing as taught by Reed for recording part weights for the completion of work orders as combining prior art elements or steps is known to yield predictable results. 

Claim(s) 6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin at al. U.S. Patent 9,904,356 B2 (hereafter Laughlin) in view of Chao et al. U.S. Publication 2020/0201301 A1 (hereafter Chao).
Regarding claim 6, Laughlin discloses that of claims 1 but fails to disclose the use of artificial intelligence to learn the workflow signatures.
Chao discloses process supervision using scalable analytics platform where data is collected and relationships are established from the data and predictive maintenance of the system is learned in the analytics layer of a machine learning model (par. 0090).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the monitoring process as disclosed by Laughlin with the machine learning application using collected data to learn the system relationships as taught by Chao for predicting maintenance as known techniques to improve a similar device in a same way can be applied. 

Regarding claim 9, the combination of Laughlin and Chao discloses wherein artificial intelligence in the process learns process steps from the energy profile data signature, the acoustic profile data signature, the human work present. (Chao discloses collecting system data to determine relationships from the data and to facilitate machine learning of the predictive maintenance.  The data regarding energy, acoustics, and human presence from the reference of Laughlin where the data is collected from the maintenance and assembly process)

Claim 11 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 9 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 10 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to ERP and system and methods associated with tracking maintenance and repair.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        July 29, 2022